State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 10, 2016                    521123
________________________________

In the Matter of JAMES G.
   SINCLAIR,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   January 19, 2016

Before:   Peters, P.J., Egan Jr., Rose and Lynch, JJ.

                             __________


     James G. Sinclair, Fallsburg, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (William E.
Storrs of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Melkonian,
J.), entered May 6, 2015 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to, among other things, review a determination of the
Central Office Review Committee denying petitioner's grievance.

      Petitioner, an inmate at Sullivan Correctional Facility,
filed a grievance alleging that, while working in the facility's
kitchen in April 2014, a correction officer gave him a direct
order to climb on top of a cooking kettle in order to remove and
clean the kitchen's ventilation system filters. According to
petitioner, he fell from the kettle while attempting to perform
this task and sustained injuries. The Central Office Review
Committee (hereinafter CORC) ultimately denied the grievance,
                              -2-                521123

finding that the allegations were unsubstantiated and that there
was no malfeasance by staff. Petitioner then commenced this CPLR
article 78 proceeding challenging CORC's determination and
underlying investigation of the matter. Finding that the denial
of the grievance was not irrational, Supreme Court dismissed the
petition, prompting this appeal.

      We affirm. Judicial review of the denial of an inmate
grievance is limited to whether such a determination was
arbitrary or capricious, without a rational basis or affected by
an error of law (see Matter of Nunez v Central Off. Review Comm.,
126 AD3d 1248, 1249 [2015], lv denied 25 NY3d 911 [2015]; Matter
of Shoga v Annucci, 122 AD3d 1180, 1180 [2014]; Matter of
Hutchinson v Fischer, 112 AD3d 1245, 1245 [2013], lv denied 23
NY3d 903 [2014]). Here, the record, including the confidential
information submitted for our in camera review, confirms that a
thorough and procedurally adequate investigation of petitioner's
claims was conducted (see 7 NYCRR 701.4 [d]; 701.6 [e]), and we
find no basis in the record to suggest that CORC's determination
that petitioner's allegations were unsubstantiated was
irrational. Accordingly, under these circumstances, we discern
no basis upon which to overturn the denial of petitioner's
grievance (see Matter of Jones v Fischer, 110 AD3d 1295, 1296
[2013], appeal dismissed 23 NY3d 955 [2014]; Matter of Delgado v
Artus, 93 AD3d 1041, 1041-1042 [2012]). Finally, inasmuch as
petitioner's order to show cause set a return date of March 13,
2015 and required service of the answer at least five days before
the return date, the Monday, March 9, 2015 mailing of the answer
was timely (see CPLR 2103 [b] [2]; [c]; General Construction Law
§ 25-a [1]; Dimovich v Talev, 248 AD2d 951, 952 [1998], lv denied
92 NY2d 802 [1998]; Matter of Jones v Coughlin, 125 AD2d 883, 883
[1986]). Petitioner's remaining contentions have been reviewed
and found to be without merit.

     Peters, P.J., Egan Jr., Rose and Lynch, JJ., concur.
                        -3-                  521123

ORDERED that the judgment is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court